Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 1 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

   PTX #    Solvay's Objections   Watson's Objections   Par's Objections
PTX0001                           402; 802
PTX0002                           402; 802
PTX0003                           402; 802
PTX0004                           402; 802
PTX0005                           402; 802
PTX0006     802                   402; 802; 901
PTX0007     802                   402; 802
PTX0008                           402; 802              802
PTX0009                           402; 802
PTX0010                           402; 802              402; 802
PTX0011                           402; 802              402; 802; 901
PTX0012     802, 901              802; 901              402, 802, 901
PTX0013                           802; 901              402; 802
PTX0014                           402; 802              402; 802
PTX0015     802
PTX0016     802, 901              402; 802; 901         901
PTX0017     106, 802, 901         402; 802; 901         106; 901
PTX0018     802, 901              402; 802; 901
PTX0019     802, 901              402; 802; 901
PTX0020     802, 901                                    802
PTX0021     802                   802                   402; 802
PTX0022     402, 802, 701, 901    402; 802; 901         402; 701
PTX0023     802                   802                   402, 802
PTX0024     802                   802                   402; 802
PTX0025     402                   402; 802              402; 802
PTX0026     402                   402; 802              402; 802
PTX0027     402                   402; 802              402; 802
PTX0028                           402; 802; 901         402; 802
PTX0029                           402; 802              402; 802
PTX0030     802, 901              402; 802; 901         402, 802, 901
PTX0031     901                   402; 802              402; 802
PTX0032     402; 802; 901         402; 802; 901         402
PTX0033     402; 403; 802; 901    402; 802; 901         402; 403


                                    ‐1‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 2 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

   PTX #    Solvay's Objections    Watson's Objections   Par's Objections
PTX0034     802                    402; 802
PTX0035                            402; 802              402; 802
PTX0036     901                    402; 802              402; 802
PTX0037                            402; 802              402; 802
PTX0038                            402; 802              402; 802
PTX0039     901                    402; 802              402; 802
PTX0040                            402; 802              402; 802
PTX0041     802, 901               402; 802
PTX0042                            402; 802              402; 802
PTX0043     802                    402; 802              402; 802
PTX0044     802, 901               402; 802              802
PTX0045     802; 901               402; 802; 901
PTX0046                            402; 802              402; 802; Illegible copy
                                                         of exhibit
PTX0047     901                    402; 802              402; 802
PTX0048     802, 901               402; 802              402; 802
PTX0049                            402; 802              402; 802
PTX0050     802; 901               402; 802; 901
PTX0051     802; 901               402; 802; 901         901
PTX0052     802; 901               402; 802              402; 802
PTX0053     802
PTX0054     802; 901               402; 802              402; 802
PTX0055     802                    402; 802              402; 802
PTX0056     802; 901                                     402; 901; 802
PTX0057                            402; 802              402; 802
PTX0058                            402; 802              402; 802
PTX0059     802, 901               402; 802              402; 802
PTX0060     901                    402; 802              402; 802
PTX0061                            402; 802              402; 802
PTX0062     Duplicative of other                         Duplicative of other
            exhibits; 802                                exhibits; 402; 802
PTX0063                            402; 802              402; 802
PTX0064                            402; 802              402; 802


                                     ‐2‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 3 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

   PTX #    Solvay's Objections     Watson's Objections   Par's Objections
PTX0065                             402; 802              802
PTX0066                             402; 802              802
PTX0067     802                                           402; 802
PTX0068                              402; 802             402; 802
PTX0069     802                      402; 802
PTX0070     802                      402; 802
PTX0071     802; 901; Illegible copy 402; 802; 901        802; Illegible copy of
            of exhibit                                    exhibit
PTX0072     802                      402; 802
PTX0073     901                      402; 802             802
PTX0074     901                      402; 802             402; 802
PTX0075                              402; 802             402; 802
PTX0076     901                      402; 802             802
PTX0077                              402; 802             802
PTX0078     802                      402; 802
PTX0079     802                                           402; 802
PTX0080     802                      802                  402; 802
PTX0081                              402; 802             802
PTX0082                              402; 802             402; 802
PTX0083     802; 901                                      402; 802
PTX0084                              402; 802             802
PTX0085     802                      402; 802             802
PTX0086                              402; 802
PTX0087                              402; 802             Composite; not a single
                                                          document; 802

PTX0088                             402; 802              802
PTX0089     403; 802                403                   402; 802
PTX0090     802                     402; 802
PTX0091     802                     402; 802
PTX0092     802                     402; 802
PTX0093     802                     402; 802
PTX0094                             402; 802              402; 802; 106


                                       ‐3‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 4 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

   PTX #    Solvay's Objections   Watson's Objections    Par's Objections
PTX0095     802; 403              402; 802               802
PTX0096
PTX0097                           Duplicative of other
                                  exhibits
PTX0098     802; 901              402                    802; 901
PTX0099                           Duplicative of other   Duplicative of other
                                  exhibits               exhibits
PTX0100     802                                          802
PTX0101                           402                    402; 802
PTX0102                           402; 802               802
PTX0103     802                                          802
PTX0104     901; 802              402; 802
PTX0105     802                   402; 802
PTX0106                           402                    402; 802
PTX0107     802                   402; 802               802
PTX0108     802, 901              402; 802; 901
PTX0109                           402                    402; 802
PTX0110                           402                    402; 802
PTX0111     802; 901              402; 802; 901
PTX0112     402; 802; 901         402; 802; 901          402
PTX0113     802; 402; 901         402                    402; 802
PTX0114     802; 901              402; 802; 901
PTX0115     802                                          402; 802
PTX0116     802, 901              402; 802; 901          802
PTX0117     802                   402; 802; 901          802; 701
PTX0118     802                   402; 802               802; 106
PTX0119     802; 901              402; 802; 901
PTX0120     402; 802; 901         402; 802; 901          402
PTX0121     402; 802; 901         402; 802; 901          402
PTX0122     402; 802; 901         402; 802; 901          402
PTX0123                           802                    402; 802
PTX0124                           402; 802               402; 802
PTX0125                           402                    402; 802


                                    ‐4‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 5 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

   PTX #    Solvay's Objections   Watson's Objections   Par's Objections
PTX0126     802; 901              402; 802; 901
PTX0127                           402; 802              802
PTX0128     802; 901              802                   802
PTX0129                           402                   802
PTX0130     802; 901              402; 802; 901
PTX0131     802; 901              402; 802; 901
PTX0132     802; 402; 403         402; 802              403, 802
PTX0133     901; 402              402; 802              402; 802
PTX0134                           402; 802              802
PTX0135     802; 901              402; 802; 901         901
PTX0136     802                                         402; 802
PTX0137     901                   402; 802              402; 802
PTX0138     901                   402                   402; 802
PTX0139     802; 901              802; 901              402, 802, 901
PTX0140     802; 901              402; 802; 901
PTX0141     802; 901              402; 802; 901
PTX0142     802                   402; 802              802
PTX0143     802                   402; 802              802
PTX0144     802                   402; 802              802
PTX0145     901; 402              402; 802              402; 802
PTX0146     901, 106              402                   402; 802
PTX0147                           402                   802
PTX0148     Illegible, 901; 402   402                   402; 802
PTX0149     802; 901              402; 802; 901
PTX0150     802; 901              402; 802; 901         802
PTX0151     901; 402              402; 802              402; 802; 901
PTX0152     901; 802; 402         402                   402; 802
PTX0153     802                                         402; 802
PTX0154     802, 901; 402         402                   802
PTX0155                           402                   402; 802
PTX0156     901; 402              402                   402; 802
PTX0157     402; 403                                    402; 802
PTX0158                           402                   402; 802


                                    ‐5‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 6 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

   PTX #    Solvay's Objections   Watson's Objections   Par's Objections
PTX0159     402                   402                   402; 802
PTX0160     802; 402                                    402, 802
PTX0161     802; 402                                    402, 802
PTX0162     802; 402                                    402, 802
PTX0163     802; 402              402; 802              402, 802
PTX0164     901; 802              402; 802              802, 901
PTX0165     901; 802              402; 802              402, 802, 901
PTX0166     901; 802              402; 802              402, 802, 901
PTX0167     901                   402; 802; 901         802
PTX0168     802, 901, 402         402; 802              402, 802, 901
PTX0169     901                   402; 802; 901         402; 802; 901
PTX0170     802, 901              802; 901              402, 802
PTX0171     802; 901                                    402; 901; 802
PTX0172                           402;802
PTX0173     402; 802; 901         402; 802; 901         402
PTX0174     901; 802              802; 901              802, 901
PTX0175     901, ILL              ILL                   402; 802; Illegible copy
                                                        of exhibit
PTX0176     901; 802                                    802, 901
PTX0177     802                   402; 802
PTX0178     402                                         402; 802
PTX0179     802                                         402; 802
PTX0180     802
PTX0181     802                                         802
PTX0182     802                                         802; 701
PTX0183                           402; 802              402, 802
PTX0184                           402; 802
PTX0185     802                   402; 802              802
PTX0186                           402
PTX0187                           402; 802              802
PTX0188                           402; 802              802
PTX0189                           402; 802              402; 802
PTX0190                           402; 802              802


                                    ‐6‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 7 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

   PTX #    Solvay's Objections   Watson's Objections   Par's Objections
PTX0191     402; 802                                    402, 802
PTX0192     802; 901                                    402; 901; 802
PTX0193     802                                         402; 802
PTX0194     802; 901                                    402; 901; 802
PTX0195     802                   402; 802              802
PTX0196                           402; 802              802
PTX0197                           402; 802              802
PTX0198     802                   402; 802              402; 802
PTX0199                           402; 802              402; 802
PTX0200                           402; 802              802
PTX0201                           402; 802              802
PTX0202     802                   402; 802              802
PTX0203                           402; 802              402; 802
PTX0204
PTX0205                           402; 802
PTX0206     802                   402; 802
PTX0207     802                   402; 802              402; 403; 802
PTX0208                           402; 802              402; 802
PTX0209                           402; 802              402; 802
PTX0210                           402; 802              106; 402; 802
PTX0211                           402; 802              402; 802; 106
PTX0212     403                   402; 802              402; 802
PTX0213                           402; 802              402; 802
PTX0214                           402; 802              402; 802
PTX0215                           402; 802              402; 802; 106
PTX0216     901                   402; 802              402; 802
PTX0217     901                   402; 802              402; 802
PTX0218     403, 802              402; 802              402; 802
PTX0219                           402; 802              802
PTX0220                           402; 802              802
PTX0221                           402; 802              402; 802
PTX0222                           402; 802              402; 802
PTX0223                           402; 802              402; 802


                                    ‐7‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 8 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

   PTX #    Solvay's Objections   Watson's Objections   Par's Objections
PTX0224     802, 402, 403         402; 802              402; 802
PTX0225                           402; 802              802
PTX0226                           802                   402; 802
PTX0227                           402; 802              402; 802
PTX0228                           402; 802              402; 802
PTX0229                           402; 802              802
PTX0230                           402; 802              802
PTX0231     802                   802
PTX0232     802
PTX0233     802                                         402; 802
PTX0234     802                                         402; 802
PTX0235     802                                         402; 802
PTX0236     802                                         402; 802
PTX0237                           402; 802              402, 802
PTX0238     802, 901              802                   402, 802
PTX0239     802
PTX0240     802
PTX0241                                                 402; 802
PTX0242     802                                         802
PTX0243     802                                         402; 802
PTX0244     402, 802, 901         402; 403              402; 802
PTX0245     802, 901, 402         402; 403              402; 802
PTX0246     802                                         402; 802
PTX0247                           402; 403              402; 802
PTX0248     901, 802                                    402; 802
PTX0249     802                                         402; 802
PTX0250     802                                         402; 802
PTX0251     802, 901              802                   802
PTX0252     802, 901              402; 802
PTX0253     802                   402; 802              802
PTX0254     802                   402; 802
PTX0255
PTX0256     802                   402; 802


                                    ‐8‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 9 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

   PTX #    Solvay's Objections   Watson's Objections   Par's Objections
PTX0257     901, 802              402; 802
PTX0258     802                   402; 802              402, 802
PTX0259     802, 901              402; 802              402; 802
PTX0260     802, 901              402; 802              402; 802
PTX0261     802                   402; 802              402; 802
PTX0262                           402; 802
PTX0263                           402; 802              802
PTX0264                           402; 802              802
PTX0265                           402; 802              802
PTX0266     802                                         402; 802
PTX0267     802                                         402; 802
PTX0268     802, 901                                    402; 802
PTX0269     802                                         402; 901; 802
PTX0270     802                   402; 802              Duplicative of other
                                                        exhibits
PTX0271     802                   402; 802
PTX0272     CP                    402; 403; 802         402; 802
PTX0273     901                   402; 802              402; 802
PTX0274     802                   402; 802
PTX0275                           402; 802              802
PTX0276     901                   402; 802              402; 802
PTX0277                           402; 802              106; 402; 802
PTX0278     901                   802; 901              402; 802; 901
PTX0279                           402; 802              402; 802
PTX0280     802, 901              402; 802              402, 802, 901
PTX0281     802, 901              402                   402; 802
PTX0282     802                   402; 802              402; 802
PTX0283     802, 901              402; 802              402, 802
PTX0284     802, 901              402; 802              402, 802, 901
PTX0285     802, 901              402; 802              402; 802; 901
PTX0286     802, 901              402; 802              402, 802
PTX0287     802, 901              402; 802              402, 802
PTX0288     802, 901              402; 802              402, 802


                                    ‐9‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 10 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0289    802, 901              402; 802              402, 802
 PTX0290    802, 901              402; 802              402, 802, 901
 PTX0291    802, 901              402; 802              402, 802
 PTX0292    802                   402; 802
 PTX0293    802, 901              402; 802; 901
 PTX0294    802                   402; 802
 PTX0295    802                   402; 802
 PTX0296    802, 901              402; 802; 901
 PTX0297    802                   402; 802
 PTX0298    802                   402; 802              403
 PTX0299    802                   402; 802
 PTX0300    802                   402; 802
 PTX0301    802                   402; 802
 PTX0302    802                   402; 802; 901
 PTX0303    802                   402; 802; 901
 PTX0304    802                   402; 802
 PTX0305    802                   402; 802; 901
 PTX0306    802                   402; 802
 PTX0307    802                   402; 802
 PTX0308    802                   402; 802
 PTX0309    802                   402; 802
 PTX0310    802                   402; 802
 PTX0311    802                   402; 802
 PTX0312    802                   402; 802
 PTX0313    802                   402; 802
 PTX0314    802                   402; 802
 PTX0315    802                   402; 802              Duplicative of other
                                                        exhibits
 PTX0316    802                   402; 802
 PTX0317    802                   402; 802
 PTX0318    802                   402; 802
 PTX0319    802                   402; 802
 PTX0320    802                   402; 802


                                   ‐ 10 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 11 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0321    802                   402; 802              802
 PTX0322    802                                         402; 802
 PTX0323    802, 901                                    402; 802
 PTX0324    802                                         402; 802
 PTX0325    802                                         402; 802
 PTX0326    802
 PTX0327                                                Duplicate
 PTX0328    802                                         402; 802
 PTX0329    802, 403              402; 802              402, 802
 PTX0330                          402; 802              802; 901
 PTX0331    802                   402; 802              802
 PTX0332                          402; 802              802
 PTX0333                          402; 802
 PTX0334    802, 901              402; 802; 901         402, 802
 PTX0335                          402; 802              402; 802
 PTX0336                          802                   402, 802
 PTX0337                          402                   402; 802
 PTX0338                          402; 802              802
 PTX0339    403                   402; 802              402; 802
 PTX0340                          402                   402; 802
 PTX0341                          402; 802              802
 PTX0342                          402; 802              402; 802
 PTX0343    802, 901                                    402; 901; 802
 PTX0344    802                                         402; 901; 802
 PTX0345    802                                         402; 802
 PTX0346    802, 902                                    402; 901; 802
 PTX0347    802                                         402; 802
 PTX0348    802, 901                                    402; 802
 PTX0349    802, 901                                    402; 802
 PTX0350    802                                         402; 802
 PTX0351    802                                         402; 901; 802; Illegible
                                                        copy of exhibit



                                   ‐ 11 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 12 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0352    802                                         802
 PTX0353    802                                         402; 802
 PTX0354    802                                         402; 802
 PTX0355    802                   402; 403              402; 802
 PTX0356    802                                         402; 802
 PTX0357    802                                         402; 802
 PTX0358    802, 901                                    402; 802
 PTX0359    802                                         402; 802
 PTX0360    802                   402; 802
 PTX0361    802                   402; 802
 PTX0362    802                   402; 802              Duplicative of other
                                                        exhibits
 PTX0363    802                   402; 802              Duplicative of other
                                                        exhibits
 PTX0364    802, 901              402; 802
 PTX0365    802                   402; 802
 PTX0366    802, 901              402; 802
 PTX0367    802                   402; 802              Duplicative of other
                                                        exhibits
 PTX0368    802, 901              402; 802
 PTX0369    802, 901              402; 802
 PTX0370    802, 901              402; 802              802
 PTX0371    802, 901              402; 802
 PTX0372    802                   402; 802
 PTX0373                          402; 802              402; 802
 PTX0374    402                   402                   402; 802
 PTX0375    802                   802                   802
 PTX0376                          402; 802              802
 PTX0377    802, 403              402; 802              402, 802
 PTX0378    802                   402; 802
 PTX0379    802                   402; 802              106
 PTX0380    802                   402; 802
 PTX0381    802                   402; 802


                                   ‐ 12 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 13 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0382    802                   402; 802
 PTX0383    802                   402; 802
 PTX0384    802                   402; 802              402
 PTX0385    802                   402; 802
 PTX0386    802                   402; 802
 PTX0387    802, 901              402; 802              106
 PTX0388    802                   402; 802
 PTX0389    802                   402; 802
 PTX0390    802, 901              402; 802
 PTX0391    802                   402; 802
 PTX0392    802                   402; 802
 PTX0393    802                   402; 802
 PTX0394    802, 901              402; 802
 PTX0395    802                   402; 802
 PTX0396    802                   802
 PTX0397    802                   402; 802
 PTX0398    802, 901              402; 802
 PTX0399    802, 901              402; 802
 PTX0400    802                   402; 802
 PTX0401    802, 901              402; 802              802
 PTX0402    802, 901              402; 802; 901
 PTX0403    802, 901              402; 802              802
 PTX0404    802                   402; 802; 901
 PTX0405    802                   402; 802
 PTX0406    802, 901              402; 802
 PTX0407    802                   402; 802
 PTX0408    802                   402; 802
 PTX0409    802, 901              402; 802              802
 PTX0410    802, 901              402; 802              802
 PTX0411    802                   402; 802              802
 PTX0412    802                   402; 802              802
 PTX0413    ILL, 802              402; 802; 901         802; Illegible copy of
                                                        exhibit


                                   ‐ 13 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 14 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0414    802, 901              402; 802
 PTX0415    802                   402; 802              802
 PTX0416    802                   402; 802              802
 PTX0417    802                   402; 802              402
 PTX0418    802, 901              402; 802
 PTX0419    802                   402; 802
 PTX0420    802                   402; 802              Illegible copy of exhibit

 PTX0421    802                   402; 802
 PTX0422    802                   402; 802
 PTX0423    403                   402; 802              402; 802
 PTX0424    403                   802
 PTX0425    901                   402; 802              402; 802
 PTX0426    403                   402; 802              402; 802
 PTX0427    802, 403                                    402, 802
 PTX0428    802                                         802
 PTX0429    802                                         802
 PTX0430    802                   802                   802
 PTX0431    802                                         402; 802
 PTX0432    802                                         402; 802
 PTX0433    802                                         402; 802
 PTX0434    802                                         402; 802
 PTX0435    802                                         802
 PTX0436    802                                         402; 802
 PTX0437    802                                         402; 802
 PTX0438    802                                         402; 802
 PTX0439    802                                         402; 802
 PTX0440    802                                         402; 802
 PTX0441    802, 901              901                   802, 901
 PTX0442    802                                         402; 802
 PTX0443    802                                         402; 802
 PTX0444    802                                         402; 802
 PTX0445    802                                         402; 802


                                   ‐ 14 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 15 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0446    802                                         802
 PTX0447    802                                         402; 802
 PTX0448    802                                         402; 802
 PTX0449    802                                         402; 802
 PTX0450    802                                         402; 802
 PTX0451    802                                         402; 802
 PTX0452    802                                         402; 802
 PTX0453    802, 901                                    802
 PTX0454    802                                         402; 802
 PTX0455    802                                         402; 802
 PTX0456    802, 901                                    802
 PTX0457    802                                         802
 PTX0458    802, 901              402; 802; 901         802, 901
 PTX0459    802, 901              402; 802; 901         802
 PTX0460    802, 901              402; 802; 901         802, 901
 PTX0461    802, 901              402; 802; 901         802, 901
 PTX0462    802, 901              402; 802; 901         802
 PTX0463    802, 901              402; 802; 901         402, 802
 PTX0464    802, 901              402; 802; 901         402, 802
 PTX0465    802, 901              402; 802; 901         402, 802
 PTX0466    802, 901              402; 802; 901         402, 802
 PTX0467    802, 901              402; 802; 901         802
 PTX0468    802, 901              402; 802; 901         802, 901
 PTX0469    802, 901              402; 802; 901         402, 802, 901
 PTX0470    802, 901              402; 802; 901         402, 802, 901
 PTX0471    802, 901              402; 802; 901         802, 901
 PTX0472    802, 901              402; 802; 901         802, 901
 PTX0473    802, 901              402; 802; 901         802, 901
 PTX0474    802, 901              402; 802; 901         802, 901
 PTX0475    802, 901              402; 802; 901         402, 802, 901
 PTX0476    802, 901              402; 802; 901         402, 802, 901
 PTX0477    802, 901              402; 802; 901         402, 802, 901
 PTX0478    802, 901              402; 802; 901         802, 901


                                   ‐ 15 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 16 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0479    802, 901              402; 802; 901         802, 901
 PTX0480    802, 901              402; 802; 901         802
 PTX0481    802, 901              402; 802; 901         802
 PTX0482    802, 901              402; 802; 901         802
 PTX0483    802, 901              402; 802; 901         802
 PTX0484    802, 901              402; 802; 901         802
 PTX0485    802, 901              402; 802; 901         402, 802, 901
 PTX0486    802, 901              402; 802; 901         402, 802, 901
 PTX0487    802, 901              402; 802; 901         402, 802, 901
 PTX0488    802, 901              402; 802; 901         802
 PTX0489    802, 901              402; 802; 901         402, 802, 901
 PTX0490    802, 901              402; 802; 901         402, 802, 901
 PTX0491    802, 901              402; 802; 901         402, 802, 901
 PTX0492    802, 901              402; 802; 901         402, 802
 PTX0493    802, 901              402; 802; 901         402, 802
 PTX0494    802, 901              402; 802; 901         402, 802
 PTX0495    802, 901              402; 802; 901         402, 802
 PTX0496    802, 901              402; 802; 901         402, 802, 901
 PTX0497    802, 901              402; 802; 901         402, 802, 901
 PTX0498    402; 802; 901; 1006   402; 802; 901         402, 802, 901
 PTX0499    402; 802; 901; 1006   402; 802; 901         402, 802, 901
 PTX0500    402; 802; 901; 1006   402; 802; 901         402, 802, 901
 PTX0501    802                                         402; 901; 802
 PTX0502    901                   802                   402; 802
 PTX0503    901                   802                   106; 402; 802
 PTX0504    901                   802                   402; 802
 PTX0505    901                   802                   106; 802
 PTX0506    802                   402; 802
 PTX0507    901                   402; 802              402; 802
 PTX0508    901                   802                   402; 802
 PTX0509    802                   402; 802              402
 PTX0510    802                   402; 802              402
 PTX0511    802                   402; 802              402


                                   ‐ 16 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 17 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0512    802                   402; 802              402
 PTX0513    802                   402; 802              402
 PTX0514    802                   402; 802              402
 PTX0515    802                   402; 802              402
 PTX0516    802; 901              402; 802              402, 802 901
 PTX0517    802; 901              402; 802              402, 802, 901
 PTX0518    802; 901              402; 802              402, 802, 901
 PTX0519    802; 901              402; 802              402, 802, 901
 PTX0520    802; 901              402; 802              402, 802, 901
 PTX0521    802; 901              402; 802              402, 802, 901
 PTX0522    802                                         402; 901; 802
 PTX0523    802                                         402; 901; 802
 PTX0524    802                                         402; 901; 802
 PTX0525    802                                         402; 901; 802
 PTX0526    802                                         402; 901; 802
 PTX0527    802                                         402; 901; 802
 PTX0528    802                                         402; 901; 802
 PTX0529    802                                         402; 901; 802
 PTX0530    802                                         402; 901; 802
 PTX0531    802                                         402; 901; 802
 PTX0532    802                                         402; 901; 802
 PTX0533    802                                         402; 901; 802
 PTX0534    802                                         402; 901; 802
 PTX0535    802                                         402; 901; 802
 PTX0536    802                                         402; 901; 802
 PTX0537    802                                         402; 901; 802
 PTX0538    802                                         402; 901; 802
 PTX0539    802                                         402; 901; 802
 PTX0540    802                                         402; 901; 802
 PTX0541    802                                         402; 901; 802
 PTX0542    802                                         402; 901; 802
 PTX0543    802                                         402; 901; 802
 PTX0544    802                                         402; 901; 802


                                   ‐ 17 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 18 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0545    802                                         402; 901; 802
 PTX0546    802                                         402; 901; 802
 PTX0547    802                                         402; 901; 802
 PTX0548    802                                         402; 901; 802
 PTX0549    802                                         402; 802
 PTX0550    802                                         402; 802
 PTX0551    802; 901                                    402, 802, 901
 PTX0552    901                   802; 901
 PTX0553    901                   802; 901
 PTX0554    901                   802; 901
 PTX0555    901                   802; 901
 PTX0556    901                   802; 901
 PTX0557    901                   802; 901
 PTX0558    901                   802; 901
 PTX0559    901                   802; 901
 PTX0560    901                   802; 901
 PTX0561    901                   802; 901
 PTX0562    901                   802; 901
 PTX0563    901                   802; 901
 PTX0564    901                   802; 901
 PTX0565    901                   802; 901
 PTX0566    901                   802; 901
 PTX0567    901                   802; 901              802; 1006
 PTX0568    901                   802; 901              802; 1006
 PTX0569    901                   802; 901              802; 1006
 PTX0570    901                   802; 901              802; 1006
 PTX0571    901                   802; 901              802; 1006
 PTX0572    901                   802; 901              802; 1006
 PTX0573    901                   802; 901              802; 1006
 PTX0574    901                   802; 901              802; 1006
 PTX0575    901                   802; 901              802; 1006
 PTX0576    901                   802; 901              901
 PTX0577    802; 901              802; 901              402, 802


                                   ‐ 18 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 19 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0578    802; 901              802; 901              802, 901
 PTX0579    802; 901              802; 901              802, 901
 PTX0580    802; 901              802; 901              802, 901
 PTX0581    802; 901              802; 901              802, 901
 PTX0582    802; 901              802; 901              802, 901
 PTX0583    802; 901              802; 901              802, 901
 PTX0584    802; 901              802; 901              802, 901
 PTX0585    802; 901              802; 901              802
 PTX0586    802; 901              402; 802; 901         402, 802, 901
 PTX0587    802; 901              802; 901              402, 802, 901
 PTX0588    802; 901              802; 901              802, 901
 PTX0589    802; 901              402; 802; 901         402, 802, 901
 PTX0590    802; 901              402; 802; 901         802, 901
 PTX0591    901                   802; 901              802
 PTX0592    802, 901, 402, ILL    402; 802; 901; ILL
 PTX0593    802, 901, 402         402; 802; 901         802, 901, 402
 PTX0594    901                   802; 901
 PTX0595    402, 802, 901         402; 802; 901         402; 802; 901
 PTX0596    802, 901, 402,ILL     402; 802; 901
 PTX0597    901                   802; 901              402; 802
 PTX0598    802; 901              402; 802
 PTX0599    802; 901              802; 901              802, 901
 PTX0600    802; 901              802; 901              802, 901
 PTX0601    802; 901              802; 901              402, 802
 PTX0602    802; 901              802; 901              402, 802
 PTX0603    802; 901              802; 901              802
 PTX0604    802; 901              802; 901              802
 PTX0605    802; 901              802; 901              802, 901
 PTX0606    802; 901              802; 901              802, 901
 PTX0607    802; 901              802; 901              802, 901
 PTX0608    802; 901              802; 901              802; 402
 PTX0609    802; 901              802; 901              802; 402
 PTX0610    802; 901              802; 901              802; 402


                                   ‐ 19 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 20 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections      Watson's Objections   Par's Objections
 PTX0611    802; 901                 802; 901              802; 402
 PTX0612    802; 901                 802; 901              802; 402
 PTX0613    802; 901                 802; 901              802; 402
 PTX0614    802; 901                 802; 901              802; 402
 PTX0615    802; 901                 802; 901              802; 402
 PTX0616    802; 901                 802; 901              802; 402
 PTX0617    802; 901                 802; 901              802; 402
 PTX0618    802; 901                 802; 901              802; 402
 PTX0619    802; 901                 802; 901              802; 402
 PTX0620    802; 901                 802; 901              802; 402
 PTX0621    802; 901                 802; 901              802; 402
 PTX0622    802; 901                 802; 901              402; 802; 901
 PTX0623    402; 403; cumulative;    402; 802
            duplicative; overbroad

 PTX0624                             802                   802
 PTX0625    802                                            Duplicative of other
                                                           exhibits; 802
 PTX0626    802                                            402; 802
 PTX0627                             802                   402; 802
 PTX0628                             802                   402; 802
 PTX0629    802; 901                 802; 901              802
 PTX0630    402                      402; 802              802
 PTX0631                             802                   402; 802
 PTX0632    802; 901                                       402; 901; 802
 PTX0633    802; 901                                       402; 901; 802
 PTX0634    802; 901                                       402; 901; 802
 PTX0635    402; 802; 901            402; 802              402; 802
 PTX0636    802; 901                 802
 PTX0637    802; 901                 402; 802              Duplicative of other
                                                           exhibits; 802
 PTX0638    802; 901                 402                   106
 PTX0639                             802                   802


                                      ‐ 20 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 21 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections        Watson's Objections   Par's Objections
 PTX0640                               402; 802              402; 802
 PTX0641    802; 901                                         402; 802
 PTX0642    802; 901                                         402; 802
 PTX0643    802; 901                                         802
 PTX0644    802; 901                                         402 802
 PTX0645    802; 901
 PTX0646    403; 602; 802; 901         402; 802              802
 PTX0647    802; 901                   402; 802
 PTX0648    402; 403; 802; 901                               402; 802
 PTX0649                               402; 802              402; 802
 PTX0650    402; 403; 802;             402; 802
            cumulative; duplicative;
            overbroad

 PTX0651    402; 403; 802;           402; 802
            cumulative; duplicative;
            overbroad

 PTX0652    402; 403; 802;           402; 802
            cumulative; duplicative;
            overbroad

 PTX0653    402; 403; 802;           402; 802
            cumulative; duplicative;
            overbroad

 PTX0654    403; 802; 901              402; 802              Illegible copy of exhibit;
                                                             402
 PTX0655    403; 802; 901                                    901; 802; 402
 PTX0656    403                        402; 802              802; 402
 PTX0657    403                        402; 802              802; 402
 PTX0658    403; 802; 901              403                   802; 402
 PTX0659    403; 802; 901              403                   802; 402


                                        ‐ 21 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 22 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0660    403; 802; 901         402; 802              402
 PTX0661    403; 802; 901         402; 802              402
 PTX0662    403                   402; 802              901; 802; 402
 PTX0663    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0664    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0665    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0666    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0667    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0668    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0669    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0670    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0671    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0672    402; 403; 802; 901;   403; 802; 901; 1006   802; 901
            106
 PTX0673    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0674    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0675    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0676    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0677    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0678    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0679    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0680    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0681    403; 802; 901; 1006   403; 802; 901; 1006   802; 901
 PTX0682    802; 901              402; 802              Duplicative of other
                                                        exhibits
 PTX0683    802; 901              402; 802              106
 PTX0684                          402; 802              402; 802
 PTX0685                          402; 802              402; 802
 PTX0686                          402; 802              402; 802
 PTX0687                          402; 802              402; 802
 PTX0688    403; 802; 901; 1006   402; 403; 802; 901    Composite; not a single
                                                        document; 802; 901



                                   ‐ 22 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 23 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0689    403; 802; 901; 1006   402; 403; 802; 901    Composite; not a single
                                                        document; 802; 901

 PTX0690    402; 403; 802; 901    402; 403; 802; 901    802; 402
 PTX0691    402; 403; 802; 901    402; 403; 802; 901    802; 402
 PTX0692    402; 403; 802; 901    402; 403; 802; 901    802; 402; 901
 PTX0693    402; 403; 802; 901    402; 403; 802; 901    802; 402
 PTX0694    402; 403; 802; 901    402; 403; 802; 901    802; 402; 901
 PTX0695    402; 403; 802; 901    402; 403; 802; 901    802; 402
 PTX0696    402; 403; 802; 901    402; 403; 802; 901    802
 PTX0697    402; 403; 802; 901    402; 403; 802; 901    802; 402; 901
 PTX0698    402; 403; 802; 901    402; 403; 802; 901    802; 402; 901
 PTX0699    402; 403; 802; 901    402; 403; 802; 901    802; 402; 901
 PTX0700    402; 403; 802; 901    402; 403; 802; 901    802; 402; 901
 PTX0701    402; 403; 802; 901    402; 403; 802; 901    802; 402; 901
 PTX0702    402; 403; 802; 901    402; 403; 802; 901    802; 402; 901
 PTX0703    402; 403; 802; 901    402; 403; 802; 901    802; 402
 PTX0704    402; 403; 802; 901    402; 403; 802; 901    802; 402
 PTX0705    402; 403; 802; 901    402; 403; 802; 901    802; 402
 PTX0706    402; 403; 802; 901    402; 403; 802; 901    802; 402
 PTX0707    402; 403; 802; 901    402; 403; 802; 901    802; 402
 PTX0708    402; 403; 802; 901    402; 403; 802; 901    802; 402
 PTX0709    402; 403; 802; 901    402; 403; 802; 901    802; 402
 PTX0710    402; 403; 802; 901    402; 403; 802; 901    802; 402; 901
 PTX0711    402; 403; 802; 901    402; 403; 802; 901    802
 PTX0712    402; 403; 802; 901    402; 403; 802; 901    802; 402; 901
 PTX0713    402; 403; 802; 901    402; 403; 802; 901    802; 402; 901
 PTX0714    402; 403; 802; 901    402; 403; 802; 901    802; 402; 901
 PTX0715    402; 403              402; 802              402; 802; 901;
                                                        Composite; not a single
                                                        document
 PTX0716                                                402
 PTX0717    402; 403; 802; 901    402; 403; 802; 901    802; 402; 901


                                   ‐ 23 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 24 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0718    802                                         802
 PTX0719    802
 PTX0720    802                                         402; 802; 901
 PTX0721    802; illegible        ILL                   402; 802
 PTX0722                          802
 PTX0723                          802
 PTX0724    802; 901              402                   402
 PTX0725    802; 901              402; 802
 PTX0726    802; 901              802                   402; 802
 PTX0727    802; 901              802                   402; 802
 PTX0728                          402; 802              402; 802
 PTX0729                          402; 802              402; 802
 PTX0730                          802
 PTX0731    402                   802                   402; 802
 PTX0732                          802
 PTX0733    402; 403; 802; 901    402; 802; 901         802; 402
 PTX0734    802                   402; 802              Duplicative of other exhi
 PTX0735    802                   402; 802
 PTX0736    802; 901              402; 802              Illegible copy of exhibit

 PTX0737    802; 901              402; 802              Illegible copy of exhibit

 PTX0738    802                   402; 802
 PTX0739    802; 901              402; 802
 PTX0740                          402; 802              402; 802
 PTX0741                          802                   Duplicative of other
                                                        exhibits; 802
 PTX0742                          802                   802
 PTX0743                          802                   402; 802
 PTX0744                          402; 802              402; 802
 PTX0745                          402; 802              402; 802
 PTX0746                          402; 802              402; 802
 PTX0747                          402; 802              402; 802


                                   ‐ 24 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 25 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0748                          402; 802              402; 802
 PTX0749                          402; 802              402; 802
 PTX0750                          402; 802              402; 802; 106
 PTX0751                          402; 802              402; 802; 901
 PTX0752                          802                   402; 802
 PTX0753    802; 901                                    402; 901; 802
 PTX0754    802; 901                                    402; 901; 802
 PTX0755    802; 901                                    402; 901; 802
 PTX0756    802; 901              D                     402; 802
 PTX0757    802; 901              402                   802
 PTX0758    402; 403; 802; 901    402; 403; 802         402; 802
 PTX0759    402; 403; 802; 901    402; 403; 802         402; 802
 PTX0760    402; 403; 701; 702;   402; 403; 802         402; 802
            802; 901
 PTX0761    402; 403; 701; 702;   402; 403; 802         402; 802
            802; 901
 PTX0762    402; 403; 701; 702;   402; 403; 802         402; 802
            802; 901
 PTX0763    402; 403; 701; 702;   402; 403; 802         402; 802
            802; 901
 PTX0764    802; 901              802; 901              402; 802
 PTX0765    802; 901              802; 901              402; 802
 PTX0766    802; 901              802; 901              402; 802
 PTX0767    402; 403; 802; 901    402; 403; 802         402; 802
 PTX0768    802                                         402; 802
 PTX0769    802
 PTX0770    802                   402; 802
 PTX0771    802                                         402; 802
 PTX0772    802                   402; 802
 PTX0773    802                                         802
 PTX0774    802                                         402; 802
 PTX0775    802                                         402; 802
 PTX0776    802                                         402; 802


                                   ‐ 25 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 26 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0777    802                                         402; 802
 PTX0778    802                                         402; 802
 PTX0779    802                                         802; 402
 PTX0780    802                                         402; 802
 PTX0781    802                                         402; 802
 PTX0782    802                                         402; 802
 PTX0783    802                                         402; 802
 PTX0784    802                                         402; 802
 PTX0785    802                   402; 802
 PTX0786    802                   402; 802
 PTX0787                          402; 802              Duplicative of other exhi
 PTX0788    802                   402; 802
 PTX0789    802                   402; 802
 PTX0790    802                   402; 802
 PTX0791    802                   402; 802
 PTX0792    802                                         402; 802
 PTX0793    802                                         402; 802
 PTX0794    802                                         802
 PTX0795    802                   402; 802
 PTX0796    802                   402; 802              402
 PTX0797    802                   402; 802
 PTX0798    802                   402; 802              402
 PTX0799    802                   402; 802              402
 PTX0800    802                   402; 802              Illegible copy of exhibit

 PTX0801    802                   402; 802              402
 PTX0802    802                   402; 802              402
 PTX0803    802                   402; 802              402
 PTX0804    402; 403; 802; 901    402; 802              402; 802
 PTX0805    901                   402; 802              802
 PTX0806                          402; 802
 PTX0807                          402; 802              802
 PTX0808    802                   402; 802              802


                                   ‐ 26 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 27 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0809    802                   402; 802
 PTX0810                          402; 802              802
 PTX0811    802; 901              402; 802
 PTX0812                          402; 802              802
 PTX0813                          402; 802              802
 PTX0814                          402; 802              402; 802
 PTX0815                          402; 802
 PTX0816    802; 901                                    402; 802
 PTX0817    802; 901                                    402; 802
 PTX0818    802; 901                                    402; 802
 PTX0819    802; 901                                    402; 802
 PTX0820    802; 901                                    402; 901; 802
 PTX0821    802; 901                                    402; 802
 PTX0822    802; 901                                    402; 802
 PTX0823    802; 901                                    402; 802
 PTX0824    802; 901; illegible                         402; 901; 802; Illegible
                                                        copy of exhibit

 PTX0825    802; 901; illegible                         402; 901; 802
 PTX0826    802; 901; illegible   802                   Duplicative of other
                                                        exhibits; 402; 802
 PTX0827                                                402; 802
 PTX0828    802; 901                                    Duplicative of other
                                                        exhibits; 402; 802
 PTX0829                          402; 802
 PTX0830                          402; 802; 901         402; 802
 PTX0831    403                   402; 802; 901         403; 802
 PTX0832                          402                   402; 802; 901
 PTX0833                          402; 802; 901         402; 802
 PTX0834                          402; 802; 901         402; 802
 PTX0835                          402; 802; 901         402; 802
 PTX0836                          402; 802              402; 802
 PTX0837                          402; 802; 901         402; 802


                                   ‐ 27 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 28 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0838                          802                   402; 802
 PTX0839                          802                   402; 802
 PTX0840    802                   402; 802
 PTX0841    802                   402; 802
 PTX0842    802                   402; 802
 PTX0843    802                   402; 802
 PTX0844    802                   402; 802
 PTX0845    802                   402; 802
 PTX0846    802                   402; 802
 PTX0847    802                   402; 802
 PTX0848    802                   402; 802
 PTX0849    802                   402; 802
 PTX0850    802                   402; 802
 PTX0851    802                   402; 802
 PTX0852    802                   402; 802
 PTX0853    402; 802; 901         402; 802              402; 802; 901
 PTX0854    402; 802; 901         402; 802              402; 802; 901
 PTX0855    402; 802; 901         402                   402; 802; 901
 PTX0856    402; 802; 901         402; 802              402; 802; 901
 PTX0857    802                   402; 802              106
 PTX0858    802                   402; 802              Duplicative of other
                                                        exhibits
 PTX0859    402; 802; 901         402; 802              402; 802; 901
 PTX0860    402; 802; 901         402; 802              402; 802; 901
 PTX0861    402; 802; 901         402; 802              402; 802; 901
 PTX0862    802; 901              802                   402; 802; 901
 PTX0863    802; 901              802                   402; 802; 901
 PTX0864    802; 901              802                   402; 802; 901
 PTX0865    402; 802; 901         402; 802              402; 802; 901
 PTX0866    402; 802; 901         402; 802              402; 802; 901
 PTX0867    402; 802; 901         402; 802              402; 802; 901
 PTX0868    402; 802; 901         402; 802              402; 802; 901
 PTX0869    402; 802; 901         402; 802              402; 802; 901


                                   ‐ 28 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 29 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections    Watson's Objections   Par's Objections
 PTX0870    402; 802; 901          402; 802              402; 802; 901
 PTX0871    402; 802; 901          402; 802              402; 802; 901
 PTX0872                           402                   402; 802
 PTX0873    802                    402; 802              402; 802
 PTX0874    802                    402; 802              802
 PTX0875                           402; 802              402; 802
 PTX0876    802                    402; 802              802
 PTX0877                           402; 802              Illegible copy of exhibit;
                                                         802; 901
 PTX0878                           802                   802; 901
 PTX0879                           802                   802
 PTX0880                           402; 802              Duplicative of other
                                                         exhibits
 PTX0881    402; 802; 901          402; 802              402; 802; 901
 PTX0882    802                    402; 802
 PTX0883    802                    402; 802
 PTX0884    802                    402; 802
 PTX0885    802                    402; 802
 PTX0886    802                                          402; 802
 PTX0887    802                                          402; 802
 PTX0888    901; 802                                     402; 901; 802
 PTX0889                                                 402; 802
 PTX0890    802                                          402; 802
 PTX0891    802                                          402; 802
 PTX0892    Duplicative of other                         Duplicative of other
            exhibits; 802                                exhibits; 402; 802
 PTX0893
 PTX0894    802                                          Duplicative of other
                                                         exhibits; 402; 802
 PTX0895    802                                          402; 802
 PTX0896    802; 901                                     402; 901; 802
 PTX0897    402, 403                                     402; 802
 PTX0898    802                                          402; 802


                                    ‐ 29 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 30 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections      Watson's Objections   Par's Objections
 PTX0899    402; 802                 402; 802              802; 402
 PTX0900    802                      402; 802
 PTX0901    802                      402; 802
 PTX0902    802, 901                 402; 802; 901
 PTX0903    802; Illegible copy of                         402; 802; Illegible copy
            exhibit                                        of exhibit
 PTX0904    802                      402; 802              Duplicative of other exhi
 PTX0905    802                      402; 802              Duplicative of other
                                                           exhibits
 PTX0906    802, 901                 402; 802; 901
 PTX0907    802                      402; 802              Duplicative of other
                                                           exhibits; 802
 PTX0908    802                      402; 802              802
 PTX0909    802                      402; 802              802; 901
 PTX0910                             402; 802
 PTX0911                             402; 802              402; 802
 PTX0912                             402; 802
 PTX0913    802                      402; 802
 PTX0914    802                      402; 802
 PTX0915    802; 402; 901            402; 802              802; 402; 901
 PTX0916    802                      402; 802
 PTX0917    802                      402; 802
 PTX0918    802                                            402; 802
 PTX0919    802                                            802
 PTX0920
 PTX0921    802                      402; 802
 PTX0922    402; 802                 402; 802              402; 802
 PTX0923    802                      402; 802
 PTX0924                             402; 802              802
 PTX0925                             402; 802              402; 802
 PTX0926                             402; 802              402; 802
 PTX0927    802                                            402; 802
 PTX0928    802; 901                                       402; 901; 802


                                      ‐ 30 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 31 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0929    802                                         402; 802
 PTX0930    802; 901                                    802; 402; 901
 PTX0931    802                                         802; 402
 PTX0932    802                   402; 802
 PTX0933    802                   402; 802
 PTX0934    802                   402; 802
 PTX0935    802                   402; 802
 PTX0936    802                   402; 802
 PTX0937    802                   402; 802
 PTX0938    802                   402; 802
 PTX0939    802; 901                                    802; 901
 PTX0940    802; 901                                    802; 901
 PTX0941    802; 901                                    802; 901
 PTX0942    802; 901                                    802; 901
 PTX0943    802                                         802
 PTX0944    802; 901                                    802; 901
 PTX0945    802; 901                                    802; 901
 PTX0946    802; 901                                    802; 901
 PTX0947    802; 901                                    802; 901
 PTX0948    802; 901                                    802; 901
 PTX0949    802; 901                                    802; 901
 PTX0950    802; 901              402; 802; 901         802; 901
 PTX0951    802; 901              402; 802; 901         802; 901
 PTX0952    802; 901              402; 802; 901         802; 901
 PTX0953    802; 901              402; 802; 901         802; 901
 PTX0954    802; 901              402; 802; 901         802; 901
 PTX0955    802                   402; 802              802
 PTX0956    802                   402; 802              802
 PTX0957    802                   402; 802              802
 PTX0958    802                   402; 802              802
 PTX0959    802                   402; 802              802
 PTX0960    802; 901              402; 802; 901         802; 901
 PTX0961    802; 901              402; 802; 901         802; 901


                                   ‐ 31 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 32 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX0962    802; 901              402; 802; 901         802; 901
 PTX0963    802                   402; 802              802
 PTX0964    802; 901              402; 802; 901         802; 901
 PTX0965    802; 901              402; 802; 901         802; 901
 PTX0966    802; 901              402; 802; 901         802; 901
 PTX0967    802; 901              402; 802; 901         802; 901
 PTX0968    802; 901              402; 802; 901         802; 901
 PTX0969    802; 901              402; 802; 901         802; 901
 PTX0970    802; 901              402; 802; 901         802; 901
 PTX0971    802; 901              402; 802; 901         802; 901
 PTX0972    802; 901              402; 802; 901         802; 901
 PTX0973    802; 901              402; 802; 901         802; 901
 PTX0974    802; 901              402; 802; 901         802; 901
 PTX0975    802                   402; 802              802
 PTX0976    802                   402; 802              802
 PTX0977    802                   402; 802              802
 PTX0978    802; 901              402; 802; 901         802; 901
 PTX0979    802                   402; 802              802
 PTX0980    802                   402; 802              802
 PTX0981    802; 901              402; 802; 901         802; 901
 PTX0982    802; 901              402; 802; 901         802; 901
 PTX0983    802; 901              402; 802; 901         802; 901
 PTX0984    802; 901              402; 802; 901         802; 901
 PTX0985    802; 901              402; 802; 901         802; 901
 PTX0986    802                   402; 802              802
 PTX0987    802                   402; 802              802
 PTX0988    802; 901              402; 802; 901         402; 802; 901
 PTX0989    802; 901              402; 802; 901         402; 802; 901
 PTX0990    D                     D                     402; 802
 PTX0991    802                   402; 802              802
 PTX0992    802                                         402; 802
 PTX0993    802                                         802
 PTX0994


                                   ‐ 32 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 33 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections    Par's Objections
 PTX0995    802                                          802
 PTX0996    802                                          402; 802
 PTX0997    802                                          402; 802
 PTX0998    802                                          402; 802
 PTX0999    802                                          402; 802
 PTX1000    802                                          402; 802
 PTX1001    802                                          402; 802
 PTX1002    802                                          402; 802
 PTX1003                          Duplicative of other
                                  exhibits
 PTX1004    802                                          402
 PTX1005    802                   Duplicative of other   402; 802
                                  exhibits
 PTX1006    802                                          402; 802
 PTX1007    802                                          402; 802
 PTX1008    802                                          402; 802
 PTX1009    802                   402; 802               402; 802
 PTX1010    901                   402; 802               402; 802
 PTX1011    402                   402; 802               402; 802
 PTX1012    402                   402; 802               402; 802
 PTX1013                          402; 802               402; 802
 PTX1014                          402; 802               402; 802
 PTX1015                          402; 802               402; 802
 PTX1016                          402; 802               402; 802
 PTX1017    802                   402; 802               802
 PTX1018                          402; 802               802
 PTX1019                          402; 802               402; 802
 PTX1020                          402; 802               402; 802
 PTX1021                          402; 802               402; 802
 PTX1022                          402; 802               802
 PTX1023    402; 403; 802         402; 802               402; 403
 PTX1024



                                    ‐ 33 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 34 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections    Par's Objections
 PTX1025    802                   Duplicative of other   402; 802
                                  exhibits
 PTX1026    802                   402; 802
 PTX1027                                                 106
 PTX1028                                                 106
 PTX1029                          402; 802
 PTX1030    106                   802                    106; 402; 802
 PTX1031                          402; 802               402; 802
 PTX1032    402; 802              402; 802               402; 802
 PTX1033    402; 802              402; 802               402; 802
 PTX1034    802                   402; 802
 PTX1035                          402; 802               402; 802
 PTX1036                          402; 802               402; 802
 PTX1037    802                   802                    802
 PTX1038    402, 403, 802, 408    802                    403; 802
 PTX1039    403; 802              802                    402; 403; 802
 PTX1040    403; 802              802                    402; 403; 802
 PTX1041    403; 802              802                    402; 403; 802
 PTX1042    802; 402; 901         402; 802               802; 402; 901
 PTX1043    403; 802              802                    402; 403; 802
 PTX1044    403; 802              802                    402; 403; 802
 PTX1045    403; 802              802                    402; 403; 802
 PTX1046    403; 802              802                    402; 403; 802
 PTX1047    403; 802              802                    402; 403; 802
 PTX1048    403; 802              802                    402; 403; 802
 PTX1049    802                   802                    402; 802
 PTX1050    403; 802              802                    402; 403; 802
 PTX1051    403; 802              802                    402; 403; 802
 PTX1052    802                                          402; 802
 PTX1053    403; 802                                     402; 403; 802
 PTX1054                          802                    402; 802
 PTX1055    802                                          402; 802
 PTX1056    402; 802              402; 802               402; 802


                                   ‐ 34 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 35 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX1057    802                                         402; 802
 PTX1058    802                                         402; 802
 PTX1059    802                                         402; 802
 PTX1060    802                                         402; 802
 PTX1061    802                                         402; 802
 PTX1062    402; 802              402; 802              402; 802
 PTX1063    802                                         402; 802
 PTX1064
 PTX1065    403; 802                                    402; 403; 802
 PTX1066    402; 802              402; 802              402; 802
 PTX1067    403; 802              802                   402; 403; 802
 PTX1068    402; 403; 802         402; 802              802; 402; 403
 PTX1069    402; 403; 802         402; 802              402; 403
 PTX1070    403; 802              802                   402; 403; 802
 PTX1071
 PTX1072    402; 403; 802         402; 802              802; 402; 403
 PTX1073    402; 403; 802         402; 802              802; 402; 403
 PTX1074    402; 802              402; 802              402; 802
 PTX1075    402; 403; 802         402; 802              802; 402; 403
 PTX1076    402; 403; 802         402; 802              802; 402; 403
 PTX1077    402; 403; 802         402; 802              402; 403
 PTX1078
 PTX1079
 PTX1080    402; 403; 802         402; 802              802; 402; 403
 PTX1081    402; 403; 802         402; 802              802; 402; 403
 PTX1082    402; 802              402; 802              402; 802
 PTX1083    402; 403; 802         402; 802              402; 403; 802
 PTX1084    402; 403; 802         402; 802              802; 402; 403
 PTX1085    402; 403; 802         402; 802              802; 402; 403
 PTX1086    402; 802              402; 802              402; 802
 PTX1087    402; 403; 802         402; 802              402; 403
 PTX1088    402; 403; 802         402; 802              802; 402; 403
 PTX1089    802                                         402; 802


                                   ‐ 35 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 36 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX1090    802                   402; 802
 PTX1091    402; 802              402; 802              402; 802
 PTX1092    403; 802                                    402; 403; 802
 PTX1093    402; 403; 802         402; 802              402; 403; 802
 PTX1094    802                                         802
 PTX1095    802                                         802
 PTX1096    402; 802              402; 802              402; 802
 PTX1097    802                                         802
 PTX1098    802                                         802
 PTX1099    802                                         802
 PTX1100    802                                         802
 PTX1101    802                                         802
 PTX1102
 PTX1103
 PTX1104
 PTX1105
 PTX1106
 PTX1107    802                                         402; 802
 PTX1108    802                                         402; 802
 PTX1109    802                                         402; 802
 PTX1110    802                                         402; 802
 PTX1111    802                                         402; 802
 PTX1112    802                                         402; 802
 PTX1113    802                                         402; 802
 PTX1114
 PTX1115
 PTX1116
 PTX1117
 PTX1118
 PTX1119                          402; 802              402; 802
 PTX1120                          402                   402; 802
 PTX1121    802                                         402; 802



                                   ‐ 36 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 37 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections    Par's Objections
 PTX1122    802                   Duplicative of other   402; 802
                                  exhibits
 PTX1123    402, 403              402                    402; 802
 PTX1124    402, 403              402                    402; 802
 PTX1125                          402                    802; 106
 PTX1126    402; 802              402                    402; 802
 PTX1127                          402; 802               402; 802
 PTX1128                          402; 802               402; 802
 PTX1129    802                                          402; 802
 PTX1130
 PTX1131
 PTX1132    802                   402; 802               402; 802; 902
 PTX1133    802; 106              402; 802               106; 402; 802
 PTX1134    802; 901              802; 901               802; 901
 PTX1135
 PTX1136
 PTX1137    402; 802              402; 802               402; 802
 PTX1138    802                                          402; 802
 PTX1139    802                                          402; 802
 PTX1140    402; 802              402; 802               402; 802
 PTX1141    402; 802              402; 802               402; 802
 PTX1142    402; 802              402; 802               402; 802
 PTX1143    402; 802              402; 802               402; 802
 PTX1144    402; 802              402; 802               402; 802
 PTX1145    402; 802              402                    402; 802
 PTX1146                          402; 802               402; 802
 PTX1147                          402; 802               402; 802
 PTX1148                          402; 802               402; 802
 PTX1149                          402; 802               402; 802
 PTX1150                          402; 802               802; 901
 PTX1151                          402; 802               802; 901
 PTX1152                          402; 802               402; 802
 PTX1153                          402; 802               402; 802


                                   ‐ 37 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 38 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX1154                          402; 802              402; 802
 PTX1155                          402; 802              402; 802
 PTX1156                          402; 802              402; 802
 PTX1157                          402; 802              402; 802
 PTX1158                          402; 802              402; 802
 PTX1159                          402; 802              402; 802
 PTX1160                          402; 802              402; 802
 PTX1161                          402; 802              402; 802
 PTX1162                          402; 802              402; 802
 PTX1163                          402; 802              402; 802
 PTX1164                          402; 802              402; 802
 PTX1165                          402; 802              402; 802
 PTX1166                          402; 802              402; 802
 PTX1167                          402; 802              402; 802
 PTX1168                          402; 802              402; 802
 PTX1169                          402; 802              402; 802
 PTX1170                          402; 802              402; 802
 PTX1171                          402; 802              402; 802
 PTX1172                          402; 802              402; 802
 PTX1173                          402; 802              402; 802
 PTX1174                          402; 802              402; 802
 PTX1175    802                   402; 802
 PTX1176    802                   402; 802
 PTX1177    106; 802              402; 802              106
 PTX1178    802                   402; 802
 PTX1179    106; 802              402; 802              106
 PTX1180    402, 403              402; 802              403; 802
 PTX1181    402; 403; 802         402; 802              402; 403; 802
 PTX1182    402; 403; 802                               402; 403; 802
 PTX1183    901                   901
 PTX1184    402, 403              402; 802              402; 802
 PTX1185    402, 403              402; 802              402; 802
 PTX1186    402, 403              402; 802              402; 802


                                   ‐ 38 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 39 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX1187    402, 403              402; 802              402; 802
 PTX1188    402, 403                                    402; 802
 PTX1189    402, 403              402; 802              402; 403; 802
 PTX1190                          402; 802              402; 802
 PTX1191    402; 802              402; 802              402; 802
 PTX1192    802                   402; 802
 PTX1193    402; 802              402; 802              402
 PTX1194    402; 403; 802         402; 802              802; 402; 403
 PTX1195    802                   402; 802
 PTX1196    802                   402; 802              Duplicative of other
 PTX1197                          802
 PTX1198                          802                   802
 PTX1199                          802                   802
 PTX1200                          802                   402; 802
 PTX1201                                                402; 802
 PTX1202                          802                   402; 802
 PTX1203    802                                         402; 802
 PTX1204                          402; 802              802
 PTX1205                          402; 802              802
 PTX1206    802                   402; 802              802
 PTX1207                          402; 802              802
 PTX1208    802                   402; 802
 PTX1209                          802                   802
 PTX1210    802                   402; 802
 PTX1211                          402; 802              802
 PTX1212    106                   402; 802              402; 802
 PTX1213    802                                         402; 802
 PTX1214    802                                         402; 802
 PTX1215    802                   402; 802
 PTX1216    802                   802                   802
 PTX1217    802                   402; 802
 PTX1218    802                   402; 802
 PTX1219    802                   802                   802

                                   ‐ 39 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 40 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections   Watson's Objections   Par's Objections
 PTX1220    802; 901              802; 901              802; 901
 PTX1221                          802                   802
 PTX1222    802                   402; 802              402; 802
 PTX1223    802                   802                   402; 802
 PTX1224    802                   802                   402; 802
 PTX1225    402; 802                                    402; 802
 PTX1226    802                                         402; 802
 PTX1227    802                                         402; 802
 PTX1228    802                                         402; 802
 PTX1229    802                   402; 802
 PTX1230    402, 403, 802         402; 802              403
            802                   402; 802              Duplicative of other
 PTX1231                                                exhibits
 PTX1232    802                   402; 802
 PTX1233    802                   802                   402; 802
 PTX1234                          802                   802
 PTX1235                          402; 802              402; 802
 PTX1236    802                   402; 802
 PTX1237                          802                   802
 PTX1238    402                   802                   402
 PTX1239    402; 802                                    402; 802
 PTX1240                          402; 802              402; 802
 PTX1241    402                   802                   802
 PTX1242    402, 802              402; 802              402; 802
 PTX1243    402                   402; 802              402; 802
 PTX1244    402                   402; 802              402; 802
 PTX1245                          402; 802              802
 PTX1246    802                   402; 802
 PTX1247    802                   402; 802
 PTX1248                          402; 802              802
 PTX1249    802; 805                                    802
 PTX1250                          802                   802
 PTX1251    106; 403              106; 402; 802; 901    106; 402; 802; 901


                                   ‐ 40 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 41 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections       Watson's Objections   Par's Objections
 PTX1252    802                       402; 802
 PTX1253    802; 805                  402; 802
 PTX1254                              402; 802
 PTX1255    802; 901                  402; 802              802
 PTX1256                          802 802                   402, 802
 PTX1257    802; 901                  802                   802
 PTX1258    802; 106                                        402, 802
 PTX1259    802; 106; 901                                   402, 802
 PTX1260
 PTX1261    802; 402; 403; 901      802                     802
 PTX1262    802; 901; 402; 403; 106 802                     802

 PTX1263    802; 901; 402; 403; 106 802                     802

 PTX1264    802;                        802                 802
 PTX1265    802;                        802                 802
 PTX1266    802; 901                    802                 802
 PTX1267                          802   802                 802
 PTX1268                          802   802                 802
 PTX1269    802; 901;                   802                 802
 PTX1270                          802   802                 802
 PTX1271                          802   802                 802
 PTX1272    802; 901;                   802                 802
 PTX1273
 PTX1274    802; 901; 402; 403        802                   802
 PTX1275                          802 802                   802
 PTX1276                          802 802                   802, Not produced
                                                            during discovery
 PTX1277                          802 802                   802
 PTX1278
 PTX1279                          802 802                   802
 PTX1280                          802 802                   802
 PTX1281                          802 802                   802


                                         ‐ 41 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 42 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections       Watson's Objections   Par's Objections
 PTX1282                          802 802                   802
 PTX1283                          802 802                   802
 PTX1284                          802 802                   802
 PTX1285
 PTX1286
 PTX1287                          802 802                   802
 PTX1288                          802 802                   802
 PTX1289                          802 802                   802
 PTX1290
 PTX1291
 PTX1292    402, 802                  802                   802
 PTX1293                          802 106; 402; 802         802
 PTX1294                          802 106; 402; 802         802
 PTX1295                          802 106; 802              402, 802
 PTX1296                              402; 802              802
 PTX1297
 PTX1298
 PTX1299
 PTX1300
 PTX1301
 PTX1302                          402   402; 802            802
 PTX1303                          402   402; 802            802
 PTX1304                          402   402; 802            802
 PTX1305                          402   402; 802            802
 PTX1306                          402   402; 802            802
 PTX1307                          402   402; 802            802
 PTX1308    402; 802                    402; 802            802
 PTX1309    402; 802                    402; 802            802
 PTX1310                          802   802                 802
 PTX1311                          802   802                 802
 PTX1312                          802   802                 802
 PTX1313                          802   802                 802
 PTX1314                          802   802                 802


                                         ‐ 42 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 43 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections         Watson's Objections   Par's Objections
 PTX1315
 PTX1316                          802   802                   802
 PTX1317                          802   802                   802
 PTX1318                          802   802                   802
 PTX1319                          802   802                   802
 PTX1320    106; 403; 802               802                   802
 PTX1321    403; 802                    802                   802
 PTX1322    403; 802                    802                   802
 PTX1323    403; 802                    802                   802
 PTX1324
 PTX1325                                802                   802
 PTX1326    106; 403; 802               802                   802
 PTX1327                                802                   802
 PTX1328    403; 802                    802                   802
 PTX1329    403; 802                                          402, 802
 PTX1330    403; 802                  802                     802
 PTX1331                          106 802                     802
 PTX1332
 PTX1333
 PTX1334
 PTX1335
 PTX1336
 PTX1337
 PTX1338
 PTX1339
 PTX1340
 PTX1341
 PTX1342
 PTX1343
 PTX1344    106; 403; 802               802                   802
 PTX1345
 PTX1346    403; 802                    802                   802
 PTX1347    106; 403; 802               802                   802


                                         ‐ 43 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 44 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections       Watson's Objections   Par's Objections
 PTX1348                              802                   802
 PTX1349                              802                   802
 PTX1350    403; 802                                        402, 802
 PTX1351    402; 403; 802; 104a;      802                   402, 403, 802
            103; 901
 PTX1352    402; 403; 802; 104a;      402; 403; 802         402, 403, 802
            103; 901; Untimely
            disclosure
 PTX1353    402; 403; 802; 104a;      402; 802              402, 802
            103; Untimely
            disclosure; contrary to
            stipulation in pretrial
            order regarding
            evidence of current
            financial condition

 PTX1354    402; 403; 802; 104a;      402; 802              402, 802
            103; Untimely
            disclosure; contrary to
            stipulation in pretrial
            order regarding
            evidence of current
            financial condition

 PTX1355    402; 403; 802; 104a;      402; 403; 802         402, 403, 802
            103; 901; Untimely
            disclosure
 PTX1356    402; 403; 802; 104a;      402; 802              402, 403, 802
            103; 901; Untimely
            disclosure
 PTX1357    402; 403; 802; 104a;      402; 403; 802         402, 403, 802
            103; 901; Untimely
            disclosure


                                       ‐ 44 ‐
Case 1:09-md-02084-TWT Document 1902-8 Filed 11/15/19 Page 45 of 45
           In re AndroGel Antitrust Litigation (II) 1:09‐md‐2084‐TWT
         DEFENDANTS' OBJECTIONS TO PLAINTIFFS' TRIAL EXHIBIT LIST

    PTX #   Solvay's Objections    Watson's Objections   Par's Objections
 PTX1358    402; 403; 802; 104a;   402; 802              402, 403, 802
            103; 901; Untimely
            disclosure
 PTX1359    802; 103; untimely     802                   802, 901
            disclosure; 1006
 PTX1360    802; 103; untimely     802                   802, 901
            disclosure; 1006
 PTX1361    802; 103; untimely     802                   802, 901
            disclosure; 1006
 PTX1362    802; 103; untimely     802                   802, 901
            disclosure; 1006
 PTX1363    802; 103; untimely     802                   802, 901
            disclosure; 1006
 PTX1364    802; 103; untimely     802                   802, 901
            disclosure; 1006
 PTX1365    402; 403; 802; 104a;   802                   402, 802
            103; 901; Untimely
            disclosure




                                    ‐ 45 ‐
